Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-9: The prior art did not teach or suggest a fire protection system as claimed by the applicant, specifically a system wherein the system is configured to actuate one or more of the fluid distribution devices, wherein the system is sized to supply a maximum amount of fluid to meet a maximum hydraulic demand caused by operation of the actuated fluid distribution devices, and wherein the system experiences the maximum hydraulic demand when at least one of: (i) the actuated fluid distribution devices have an operational area of less than 768 square feet; (ii) the actuated fluid distribution devices include standard coverage sprinklers, and the number of actuated fluid distribution devices is less than twelve; (iii) the actuated fluid distribution devices include extended coverage sprinklers on 12 ft. x 12 ft. spacing, and the number of actuated fluid distribution devices is less than eight; and (iv) the actuated fluid distribution devices include extended coverage sprinklers on 14 ft. x 14 ft. spacing, and the number of actuated fluid distribution devices is less than six, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 10-20: The prior art did not teach or suggest a method of fire protection of a storage occupancy as claimed by the applicant, specifically a method comprising the steps of wherein the supply and the network of pipes are sized to supply a maximum amount of fluid to meet a maximum hydraulic demand caused by actuation of one or more of the fluid distribution devices, and wherein the supply and the network of pipes experience the maximum hydraulic demand when at least one of: (i) the actuated fluid distribution devices have an operational area of less than 768 square feet; (ii) the actuated fluid distribution devices include standard coverage sprinklers, and the number of actuated fluid distribution devices is less than twelve; (iii) the actuated fluid distribution devices include extended coverage sprinklers on 12 ft. x 12 ft. spacing, and the number of actuated fluid distribution devices is less than eight; and (iv) the actuated fluid distribution devices include extended coverage sprinklers on 14 ft. x 14 ft. spacing, and the number of actuated fluid distribution devices is less than six, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752